Name: 1999/401/EC: Commission Decision of 31 May 1999 amending Commission Decision 95/454/EC laying down special conditions governing imports of fishery products originating in the Republic of Korea (notified under document number C(1999) 1403) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  tariff policy;  international trade;  Asia and Oceania;  trade;  health
 Date Published: 1999-06-18

 Avis juridique important|31999D04011999/401/EC: Commission Decision of 31 May 1999 amending Commission Decision 95/454/EC laying down special conditions governing imports of fishery products originating in the Republic of Korea (notified under document number C(1999) 1403) (Text with EEA relevance) Official Journal L 151 , 18/06/1999 P. 0027 - 0030COMMISSION DECISIONof 31 May 1999amending Commission Decision 95/454/EC laying down special conditions governing imports of fishery products originating in the Republic of Korea(notified under document number C(1999) 1403)(Text with EEA relevance)(1999/401/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by the Council Directive 97/79/EC(2), and in particular Article 11 thereof,(1) Whereas the Article 1 of the Commission Decision 95/454/EC of 23 October 1995 laying down special conditions governing imports of fishery and aquaculture products originating in the Republic of Korea(3), which states that the Ministry of Agriculture, Forestry and Fisheries - National Fishery Products Inspection Station (NFPIS) shall be the competent authority in the Republic of Korea for verifying and certifying compliance of fishery and aquaculture products with the requirements of the Directive 91/493/EEC;(2) Whereas, following a restructuring of the Korean government, the competent authority for health certificates for fishery products (NFPIS) has changed from the Ministry of Agriculture and Forestry to the Ministry of Maritime Affairs and Fisheries and this new authority is capable of effectively verifying the application of the laws in force; whereas it is, therefore, necessary to modify the nomination of the competent authority named by the Commission in Decision 95/454/EC;(3) Whereas it is convenient to harmonised the wording of the Commission Decision 95/454/EC with the wording of the more recent adopted Commission decisions laying down special conditions governing imports of fishery and aquaculture products originating in certain third countries;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 95/454/EC shall be modified as follows:1. Article 1 shall be replaced by the following: "Article 1The 'Ministry of Maritime Affairs and Fisheries - National Fishery Products Inspection Station (NFPIS)' shall be the competent authority in the Republic of Korea for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. Article 2 shall be replaced by the following: "Article 2Fishery and aquaculture products originating in the Republic of Korea must meet the following conditions:1. each consignment must be accompanied by a numbered original health certificate, duly completed, signed, dated and comprising a single sheet in accordance with the model in Annex A hereto;2. the products must come from approved establishments, factory vessels, cold stores or registered freezer vessels listed in Annex B hereto;3. except in the case of frozen fishery products in bulk and intended for the manufacture of preserved foods, all packages must bear the word 'REPUBLIC OF KOREA' and the approval/registration number of the establishment, factory vessel, cold store or freezer vessel of origin in indelible letters."3. The Annex A shall be replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 31 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 264, 7.11.1995, p. 37.ANNEX"ANNEX A>PIC FILE= "L_1999151EN.002903.EPS">>PIC FILE= "L_1999151EN.003001.EPS">"